Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020, has been entered.  

2.  	The amendment filed August 27, 2020, is acknowledged and has been entered.  Claims 10, 12-13, 19-21 and 27 have been amended.  Claim 15 has been canceled.

3.  	Claims 10, 12-13, 17-24 and 27 are pending and are under examination.  The elected species are phagocytes, CTLA-4 blocking agent and sepsis.  The species of monocytes have been rejoined.


Information Disclosure Statement
4.	The information disclosure statement has been considered.

Grounds of Rejection Withdrawn
5.	The grounds of rejection set forth in the previous Office action have been obviated or rendered moot by filing of a Terminal Disclaimer, Applicant's amendments/arguments and/or in view of the new grounds set forth below.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 10, 12-13, 19-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Perruche et al (WO 2014/106666 A1, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS) and Pupjalis et al (EMBO MM, 3:102-114, 2011, IDS).

June et al teach treating cancer patients with a CAR T cell cancer therapy and that such patients can develop cytokine release syndrome and treating the cytokine release syndrome (CRS) using one or more of a steroid, a TNF alpha inhibitor and an IL-6 inhibitor (see entire document, e.g., abstract, pages 32-33, examples and claims).   June et al teach using a IL-6 antibody inhibitor to treat CRS where the patient maintained efficacy of the CAR T cell therapy (see page 36).
Mevorach teaches methods of treating patients with a disease characterized by a pathological immune response, with apoptotic, dying monocytes from peripheral blood, to suppress the pathological immune response (see entire document, e.g. abstract, pages 7-10 and claims).  Mevorach teaches using a preparation of apoptotic monocytes wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide (see page 5 and Figure 3), which meets the limitations of early apoptotic PBMCs set forth in claims 10 and 20.
Perruche et al teach a preparation comprising early apoptotic cells with 57% staining with annexin V and few necrotic cells, and the preparation contains increased immunosuppressive IL-10 and TGF-β (see page 11 and 21 and Figures). Perruche et al teach that during the process of apoptosis, the cells secrete immunosuppressive cytokines such as IL-10 and TGF-β.  Perruche et al teach that apoptotic cells also cause 
Griffith et al teach that apoptotic lymphocytes (which are peripheral blood cells having a round nucleus or PBMCs) produce the immunosuppressive cytokines IL-10 and TGF-β (see page 4). Griffith et al teach that cells very early in apoptosis (<2 hours) or late stage apoptosis (>12 hours) they are immunogenic, while 4-8 hrs of apoptosis is optimum for a tolerogenic response (see pages 5-6).
Sauder et al teach that apoptotic cells with surface exposure of phosphatidylserine detected by Annexin can be used to treat inflammatory disorders (see entire document, e.g., abstract, pages 5-6, examples and claims).  Sauder et al teach that the effectiveness of the administration of apoptotic cells in reducing inflammation indicates upregulation of IL-10 and/or downregulates IL-6 and TNF-α (see pages 15-16).  Sauder et al teach that the apoptotic cells are white blood cells from the patient, i.e., autologous cells) from the patient (see abstract and claims).
Pupjalis et al teach that Annexin A1 in a supernatant from apoptotic cells, wherein the supernatant was prepared overnight as set forth on page 111,or an annexin peptidomimetic reduces IL-6 signaling and reduces release of TNF-α (see whole document, e.g., abstract).  
Accordingly, it would have been prima facie obvious to treat cancer patients undergoing CAR T cell cancer therapy, wherein the patient has cytokine release syndrome by treating the cytokine release syndrome with apoptotic autologous monocytes that are more than 70 percent annexin positive and less than 5 percent positive for propidium iodide or a supernatant thereof to inhibit IL-6 and TNF alpha as caused by the cytokine release syndrome (CRS).  Notably, CRS in a cancer patient being treated with CAR T cells may worsen patient outcome or even cause death, so one of skill in the art would have been motivated to treat the CRS in cancer patients by administering apoptotic autologous monocytes that are more than 70 percent annexin positive and less than 5 percent positive for propidium iodide or a supernatant thereof in order to provide a better outcome for the patient.  It is noted that Griffith et al and Perruche et al evidence that early apoptotic cells would be optimal after 4-8 hrs of apoptosis as they would not be expected to be immunogenic and would be expected to release immunosuppressive IL-10 and TNF-β to decrease IL-6 and TNF-α (see also Sauder and Pupjalis), so there was motivation to use such cells and a reasonable expectation of success.
Here, the apoptotic autologous monocytes or supernatant thereof would have the advantage of inhibiting both IL-6 and TNF-α, while the IL-6 antibody inhibitor of June only targets IL-6, to better treat the CRS.  Furthermore, as Mevorach teaches a monocyte preparation wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide, one would have been 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.


8.	Claims 10, 12-13, 15, 19-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Perruche et al (WO 2014/106666 A1, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS),  Pupjalis et al (EMBO MM, 3:102-114, 2011, IDS) and Tisoncik et al (MMBR, 76(1):16-32, 2012, of record).

June et al teach treating cancer patients with a CAR T cell cancer therapy and that such patients can develop cytokine release syndrome and treating the cytokine release syndrome (CRS) using one or more of a steroid, a TNF alpha inhibitor and an IL-6 inhibitor (see entire document, e.g., abstract, pages 32-33, examples and claims).   June et al teach using a IL-6 antibody inhibitor to treat CRS where the patient maintained efficacy of the CAR T cell therapy (see page 36).
Mevorach teaches methods of treating patients with a disease characterized by a pathological immune response, with apoptotic, dying monocytes from peripheral blood, to suppress the pathological immune response (see entire document, e.g. abstract, pages 7-10 and claims).  Mevorach teaches inducing monocyte apoptosis for 12 hours to obtain a preparation wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide (see page 5 and Figure 3).
Perruche et al teach a preparation comprising early apoptotic cells with 57% staining with annexin V and few necrotic cells, and the preparation contains increased immunosuppressive IL-10 and TGF-β (see page 11 and 21 and Figures). Perruche et al teach that during the process of apoptosis, the cells secrete immunosuppressive cytokines such as IL-10 and TGF-β.  Perruche et al teach that apoptotic cells also cause phagocytes to release or express immunosuppressive IL-10 and TGF-β during the clearance of the apoptotic cells (see page 2).
Griffith et al teach that apoptotic lymphocytes (which are peripheral blood cells having a round nucleus or PBMCs) produce the immunosuppressive cytokines IL-10 and TGF-β (see page 4). Griffith et al 
Sauder et al teach that apoptotic cells with surface exposure of phosphatidylserine detected by Annexin can be used to treat inflammatory disorders (see entire document, e.g., abstract, pages 5-6, examples and claims).  Sauder et al teach that the effectiveness of the administration of apoptotic cells in reducing inflammation indicates upregulation of IL-10 and/or downregulates IL-6 and TNF-α (see pages 15-16).  Sauder et al teach that the apoptotic cells are white blood cells from the patient, i.e., autologous cells) from the patient (see abstract and claims).
Pupjalis et al teach that Annexin A1 in a supernatant from apoptotic cells, wherein the supernatant was prepared overnight as set forth on page 111,or an annexin peptidomimetic reduces IL-6 signaling and reduces release of TNF-α (see whole document, e.g., abstract).  
Tisoncik et al teach that sepsis can cause CRS with the cytokines TNF and later released IL-6 being two cytokines implicated in the cytokine storm (see page 20).  Tisoncik et al teach that steroids by themselves are not effective in treatment and can worsen the outcome (see page 26).
Accordingly, it would have been prima facie obvious to treat cancer patients undergoing CAR T cell cancer therapy and with sepsis, wherein the patient has cytokine release syndrome by treating the cytokine release syndrome with apoptotic autologous monocytes that are more than 70 percent annexin positive and less than 5 percent positive for propidium iodide or a supernatant thereof to inhibit IL-6 and TNF alpha as caused by the cytokine release syndrome (CRS).  Notably, sepsis in a cancer patient being treated with CAR T cells may cause or worsen CRS in the cancer patient as CAR T cells also increase the risk for CRS, which may worsen patient outcome or even cause death, so one of skill in the art would have been motivated to treat the CRS in septic cancer patients by administering apoptotic autologous monocytes that are more than 70 percent annexin positive and less than 5 percent positive for propidium iodide or a supernatant thereof in order to provide a better outcome for the patient.  It is noted that Griffith et al and Perruche et al evidence that early apoptotic cells would be optimal after 4-8 hrs of apoptosis as they would not be expected to be immunogenic and would be expected to release immunosuppressive IL-10 and TNF-β to decrease IL-6 and TNF-α (see also Sauder and Pupjalis), so there was motivation to use such cells and a reasonable expectation of success.
Here, the apoptotic autologous monocytes or supernatant thereof would have the advantage of inhibiting both IL-6 and TNF-α, while the IL-6 antibody inhibitor of June only targets IL-6, to better treat the CRS.  Furthermore, as Mevorach teaches a monocyte preparation wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide, one would have been 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.


9.	Claims 10, 12-13, 17-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Perruche et al (WO 2014/106666 A1, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS),  Pupjalis et al (EMBO MM, 3:102-114, 2011, IDS), Tisoncik et al (MMBR, 76(1):16-32, 2012, of record) and Inoue et al (Shock, 36(1):38-44, 2011, of record).

June et al teach treating cancer patients with a CAR T cell cancer therapy and that such patients can develop cytokine release syndrome and treating the cytokine release syndrome (CRS) using one or more of a steroid, a TNF alpha inhibitor and an IL-6 inhibitor (see entire document, e.g., abstract, pages 32-33, examples and claims).   June et al teach using a IL-6 antibody inhibitor to treat CRS where the patient maintained efficacy of the CAR T cell therapy (see page 36).
Mevorach teaches methods of treating patients with a disease characterized by a pathological immune response, with apoptotic, dying monocytes from peripheral blood, to suppress the pathological immune response (see entire document, e.g. abstract, pages 7-10 and claims).  Mevorach teaches inducing monocyte apoptosis for 12 hours to obtain a preparation wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide (see page 5 and Figure 3).
Perruche et al teach a preparation comprising early apoptotic cells with 57% staining with annexin V and few necrotic cells, and the preparation contains increased immunosuppressive IL-10 and TGF-β (see page 11 and 21 and Figures). Perruche et al teach that during the process of apoptosis, the cells secrete immunosuppressive cytokines such as IL-10 and TGF-β.  Perruche et al teach that apoptotic cells also cause 
Griffith et al teach that apoptotic lymphocytes (which are peripheral blood cells having a round nucleus or PBMCs) produce the immunosuppressive cytokines IL-10 and TGF-β (see page 4). Griffith et al teach that cells very early in apoptosis (<2 hours) or late stage apoptosis (>12 hours) they are immunogenic, while 4-8 hrs of apoptosis is optimum for a tolerogenic response (see pages 5-6).
Sauder et al teach that apoptotic cells with surface exposure of phosphatidylserine detected by Annexin can be used to treat inflammatory disorders (see entire document, e.g., abstract, pages 5-6, examples and claims).  Sauder et al teach that the effectiveness of the administration of apoptotic cells in reducing inflammation indicates upregulation of IL-10 and/or downregulates IL-6 and TNF-α (see pages 15-16).  Sauder et al teach that the apoptotic cells are white blood cells from the patient, i.e., autologous cells) from the patient (see abstract and claims).
Pupjalis et al teach that Annexin A1 in a supernatant from apoptotic cells, wherein the supernatant was prepared overnight as set forth on page 111,or an annexin peptidomimetic reduces IL-6 signaling and reduces release of TNF-α (see whole document, e.g., abstract).  
Tisoncik et al teach that sepsis can cause CRS with the cytokines TNF and later released IL-6 being two cytokines implicated in the cytokine storm (see page 20).  Tisoncik et al teach that steroids by themselves are not effective in treatment and can worsen the outcome (see page 26).
Inoue et al teach that CTLA-4 expression increases on regulatory T cells during sepsis and that the correct dose of anti-CTLA-4 improved survival (see abstract).
Accordingly, it would have been prima facie obvious to treat cancer patients undergoing CAR T cell cancer therapy, wherein the patient has cytokine release syndrome caused by sepsis by treating the cytokine release syndrome with apoptotic autologous monocytes that are more than 70 percent annexin positive and less than 5 percent positive for propidium iodide or a supernatant thereof to inhibit IL-6 and TNF alpha as caused by the cytokine release syndrome (CRS) along with anti-CTLA-4.  Notably, sepsis in a cancer patient being treated with CAR T cells may cause or worsen CRS in the cancer patient as CAR T cells also increase the risk for CRS, which may worsen patient outcome or even cause death, so one of skill in the art would have been motivated to treat the CRS in septic cancer patients by administering apoptotic autologous monocytes that are more than 70 percent annexin positive and less than 5 percent positive for propidium iodide or a supernatant thereof and anti-CTLA-4 in order to provide a better outcome for the patient. It is noted that Griffith et al and Perruche et al evidence that early apoptotic cells would be optimal after 4-8 hrs of apoptosis as they would not be expected to be immunogenic and would be 
Here, the apoptotic autologous monocytes or supernatant thereof would have the advantage of inhibiting both IL-6 and TNF alpha, while the IL-6 antibody inhibitor of June only targets IL-6, to better treat the CRS.  Furthermore, as Mevorach teaches a monocyte preparation wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide, one would have been motivated to use such a preparation or supernatant thereof as the purity of the preparation for apoptotic monocytes that would suppress CRS was high, while detrimental necrotic cells were low.  Accordingly, there would be an advantage to using annexin in the apoptotic monocyte cell preparation or supernatant  thereof to treat CRS.  Furthermore, Tisoncik et al teach that TNF inhibitors alone are not successful in the treatment of sepsis (see page 18), so one would have been further motivated to administer apoptotic autologous phagocytes and anti-CLTA-4, which can improve survival, to better treat the CRS.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.


Response to Arguments
10.  	While these are new grounds of rejection, as they use the same references in the previous rejections coupled with additional references, Applicant’s traversal will be addressed. 
Applicant traversed the previous rejections and argued that “that the combined disclosure of June et al., Mevorach, Sauder et al., and Pupjalis et al., fails to disclose or teach an early apoptotic cells or supernatants derived from early apoptotic cells as recited in the claims for inhibiting or reducing the incidence of a cytokine release syndrome (CRS) or a cytokine storm in a subject. The a priori allegations presented in the Office Action are false, wherein based on the arguments presented supra, one of ordinary skill in the art would recognize that the claimed early apoptotic cells, supernatants thereof, and uses thereof, are materially and manipulatively distinguishable. Accordingly, the cited art, which does not teach every element as recited in the pending claims, does not teach an apoptotic population with this function and does not disclose or suggest to one skilled in the art the methods of use recited in the pending claims (see page 15 of the response).  
Applicant further argues that the references teach away from the claimed invention as the “results of Mevorach that necrotic cells secrete proinflammatory factors, with the exemplified disclosure of Sauder et al that the preparations therein include "up to 20% necrotic cells ", would recognize that not 

In response to applicant's arguments it is noted that June et al teach treating cancer patients with a CAR T cell cancer therapy and that such patients can develop cytokine release syndrome and treating the cytokine release syndrome (CRS) using one or more of a steroid, a TNF alpha inhibitor and an IL-6 inhibitor, while Perruche et al, Griffith et al, Sauder et al and Pupjalis et al evidence that early apoptotic PBMCs as claimed would be expected to inhibit TNF-a and IL-6 to some extent inhibit CRS.   Therefore, the prior art suggests methods encompassed by the claims.
Secondly, the fact that necrotic cells secrete proinflammatory factors supports using early apoptotic cells as encompassed by the claims in order to limit the number of necrotic PBMCs administered to the patient.  The rejection is not arguing that the composition of Sauder should be used to treat CRS.  Sauder is merely cited to evidence that the effectiveness of the administration of apoptotic cells in reducing inflammation indicates upregulation of IL-10 and/or downregulates IL-6 and TNF-α and for the teaching about using autologous cells to obtain apoptotic cells.  Therefore, these teachings would not be considered to teach away from the claimed invention, but to actually motivate one to practice methods encompassed by the claims because one would want to minimize necrotic cells in the compositions due to the teachings of Mevorach and Sauder.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, these rejections are being maintained.


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


12.  	Claims 10, 12-13, 17-24 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/076,026, claims 1-15 of copending Application No. 16/194,417, claims 1-21 of copending Application No. 16/576,676, claims 1-13 of copending Application No. 16/576,734, claims 1-20 of copending Application No. 16/594,463, claims 1-20 of copending Application No. 16/885275, claims 1-15 of copending Application No. 17/075,721 or claims 1-21 of copending Application No. 17/221,854 in view of June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Perruche et al (WO 2014/106666 A1, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS),  Pupjalis et al (EMBO MM, 3:102-114, 2011, IDS), Tisoncik et al (MMBR, 76(1):16-32, 2012, of record) and Inoue et al (Shock, 36(1):38-44, 2011, of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Due to the number of conflicting applications they have been grouped together for brevity.  It is noted that in each case the claims recite methods with “open” language and can comprise any other number of additional steps which includes ad mistering to patients in need of treatment for CRS or sepsis being treated with CAR T cells. It is further noted that should similar applications be filed in the future, they would likely be added to the rejection and Applicant is asked to inform the office of any other potentially conflicting applications. In this case, the claims in the copending applications all recite methods of administering early apoptotic PBMC cells for treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or treating cancer or CRS, in a subject in need, comprising the step of administering a composition comprising an apoptotic cell population to said subject.  The prior art is discussed supra and the reasoning is incorporated by reference herein which establishes that it would have been obvious to modify the claims in the copending applications to include the limitations of the instant claims where needed.  
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject 
These are provisional obviousness-type double patenting rejectiond because the conflicting claims have not in fact been patented.

13.  	Claims 10, 12-13, 17-24 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent 10,857,181 or claims 1-6 of US Patent 11,000,548 (issued from 15/685,086 around the time of the instant office action) in view of June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Perruche et al (WO 2014/106666 A1, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS),  Pupjalis et al (EMBO MM, 3:102-114, 2011, IDS), Tisoncik et al (MMBR, 76(1):16-32, 2012, of record) and Inoue et al (Shock, 36(1):38-44, 2011, of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
In this case, the claims in the patents recite compositions of early apoptotic cells that could be used in methods of administering early apoptotic PBMC cells for treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or treating cancer or CRS, in a subject in need, comprising the step of administering a composition comprising an apoptotic cell population to said subject or the claims recite such methods (see claims 10-15 of US Patent 10,857,181).  The prior art is discussed supra and the reasoning is incorporated by reference herein which establishes that it would have been obvious to modify the claims in the copending applications to include the limitations of the instant claims where needed.  
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patents in view of the prior art recited.

Conclusion
14.	No claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
April 29, 2021